Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive.
As to applicant’s argument 6 recites:
“The asserted references, alone or in combination, fail to teach or suggest at least the device
determining “a real-world place in [a] real-world scene’ and “a first image of the real-world place based on [a] location of [a] user’ and determining “to overlay the first image of the real-world place over at least a part of the real-world place,” as recited in independent claims 50, 59, and 62 as amended.”
The examiner contests that Price discloses determine a real-world place in the real-world scene based on a location of the user in col 14, 34-39, “the first portable apparatus 202-1 can determine from GPS information the location of the first user 602 thereby reducing the number of possible matches. Consequently, when the first user looks at the landmark 612, the landmark identification application when the user is in a store, another application may obtain and display a price of an item when the user looks at a bar code on the item; when the user is sightseeing, yet another application may identify popular landmarks and provide information about the landmarks as an overlay when the user is looking at the landmarks”. The claim limitations merely disclose the first image without defining content of the first image. As can be seen in Fig. 6, the information identifying the landmark is considered reads on the first image of the real-world place over at least a part of the real-world scene.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50-51 and 57-61 are rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139).
Regarding claim 50, Price discloses a device for augmenting a real-world scene in view of a user (Price, col 1, 27-29, “FIG. 2 illustrates an example of a portable apparatus for providing augmented reality according to some implementations”), comprising:
a processor (Price, Fig. 1) configured to:
allow the user to perceive the real-world scene through the device (Price, col 8, 10-11, “Thus, cameras 210 are head-mounted cameras that capture images of the user's current field of view”. Fig. 2); 
determine a real-world place in the real-world scene based on a location of the user (Price, col 14, 34-39, “the first portable apparatus 202-1 can determine from GPS information the location of the first user 602 thereby reducing the number of possible matches. Consequently, when the first user looks at the landmark 612, the landmark identification application may identify the landmark 612 as the Seattle Space Needle”. The Seattle Space Needle is considered a real-world place in the real-world scene based on GPS information);
determine a first image of the real-world place based on the location of the user (Price, col 14, 40-42, “obtain information about the Seattle Space Needle to be displayed in a visual overlay 638 adjacent to the landmark 612 when the first user 602 looks at the landmark 612”. The information about the Seattle Space Needle is considered a first image of the real-world place);
determine to overlay a first image of the real-world place over at least a part of the real-world scene based the determined location (Price, col 3, 13-18, “when the user is in a store, another application may obtain and display a price of an item when the user looks at a bar code on the item; when the user is sightseeing, yet another application may identify popular landmarks and provide information about the landmarks as an overlay when the user is looking at the landmarks”);
display, on the device, the first image of the real-world place overlaid over at least the part of the real-world place (Price, As shown in Fig. 6, the information displayed adjacent to the landmarks as an augmented reality overlay are considered determining a first image).

Lee et al. (hereinafter Lee) discloses determine how familiar the user is with the first image based on an amount of instances the user interacted with media associated with the first image (Lee, [0036], “For example, if an item of interest appears on DMB, IPTV or web content, a user may collect information about the item of interest on a content type basis and store detailed information related to the item of interest in the augmented reality database 130 using the mobile terminal…if a user selects a certain "mobile phone" as the item of interest while viewing DMB content, the mobile terminal may recognize that the selected item of interest is the "mobile phone" based on the selected pixel region.  Then, the mobile terminal may extract an image of the "mobile phone" and detailed information thereof from the metadata corresponding to the "mobile phone," and stores the image and the detailed information in the augmented reality database 130.  Thereafter, if the image of the "mobile phone" stored in the augmented reality database is recognized in an image displayed by the display unit 150, the detailed information of the mobile phone stored in the augmented reality database may be combined with the displayed image to provide a combined image to the user”. The DMB, IPTV or web content is considered media associated with the first image).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Lee’s providing an augmented reality by construction and management of a unique augmented reality database to determine and overlay Price’s image over the real-world place. The motivation for doing so would have been providing an augmented reality using the augmented reality database.
Furthermore, though Price teaches the location of the user; Price as modified by Lee does not expressly disclose “determining a familiarity score of how familiar the user is with the first image”;
Butterfield) discloses determining a familiarity score of how familiar a user is with an image based on an amount of instances the user interacted a media associated with the image (Butterfield, [0037], “The interestingness score may be computed for any media object…from the area of the web site associated with the poster of the media object”. In addition, in paragraph [0039], “the metadata processing logic 118 may factor into the interestingness score access patterns for the media object, such as the number of viewings (or playbacks) and/or click through of the media object, and/or the number of users who have viewed (or played back), and/or clicked through the media object or tags related to the media object”. The interestingness score is considered a familiarity score of how familiar a user is with a media object (i.e., image). The number of web site viewing associated with the poster of the media object is considered an amount of instances the user interacted with media associated with the image).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Butterfield’s determine an interestingness rank for a media object based on an access pattern related to the media object to determine Prices as modified by Lee’s overlay images, as it could be used to achieve the predictable result of determine to overlay the first image of the real-world place over at least a part of the real-world place based on the familiarity score and the location of the user. The motivation for doing so would have been facilitating rankings of items to determine most relevant items to be presented to a user.
Regarding claim 51, Price as modified Lee and Bufferfield with the same motivation from claim 50 discloses an amount of times or occasions the user viewed the first image (Butterfield, [0039], “the metadata processing logic 118 may factor into the interestingness score access patterns for the media object, such as the number of viewings (or playbacks) and/or click throughs of the media object, and/or the number of users who have viewed (or played back), and/or clicked through the media object or tags related to the media object”).
Regarding claim 57, Price as modified Lee and Butterfield with the same motivation from claim 50 discloses one or more qualities of the first image (Butterfield, [0027], “the statistics engine determines the popularity of metadata (e.g., tags) within a grouping of media objects over a predetermined time period… The aggregation engine may determine (and display) a histogram of the tags, and may determine the most frequently assigned tags”).
Regarding claim 58, Price as modified Lee with the same motivation from claim 50 discloses the first image was taken by a person who is connected to the user on a social media site (Lee, [0026], “Examples of items of interest may include a person, a product, and a particular location”. The particular location is considered the first image was taken by a person who is connected to the user on a social media site).
Regarding claim 59, Price discloses a method of augmenting a real-world scene in view of a user of a device (Price, col 17. 7-9, “FIG. 7 illustrates an example process 700 for implementing the techniques described above for providing augmented reality to a user according to some implementations”).
The remaining limitations recite in claim 59 are similar in scope to the functions recited in claim 50 and therefore are rejected under the same rationale.
Regarding claim 60, Price as modified Lee with the same motivation from claim 50 discloses the first image is from a social media site (Lee, [0023], “the content information may include broadcast content of Internet Protocol television (IPTV) or Digital Multimedia Broadcasting (DMB) played by a user through the mobile terminal, media content on a web page, and video or audio media content received in the mobile terminal”).
Regarding claim 61, Price as modified Lee with the same motivation from claim 50 discloses the first image was taken by a person who is connected to the user on a social media site (Lee, [0026], “Examples of items of interest may include a person, a product, and a particular location”. The particular .

Claims 52 is rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139), as applied to claim 50 in further view of Apparao et al. (US 2005/0028104).
Regarding claim 52, Price teaches the first image; Price as modified by Lee, and Butterfield does not expressly disclose “an amount of time spent by the user viewing the first image”;
Apparao et al. (hereinafter Apparao) discloses an amount of time spent by the user viewing (Apparao, [0044], “the total number of visits, the duration of each visit, and the amount of time since the most recent visit to each Web site”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Apparao's managing digital assets based on a user's pattern of interaction with the digital assets to display Price's augmented reality information. The motivation for doing so would have been managing digital assets that reflects the subjective worth of the digital assets to the user automatically, based on the user's manipulation of the digital assets

Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139), as applied to claim 50, in further view of Calman et al. (US 2012/0229647).
Regarding claim 53, Price as modified by Lee and Butterfield does not expressly disclose “one or more environmental conditions”;
Calman) discloses one or more environmental conditions (Calman, [0081], “For instance, the object recognition application 325 may utilize the user's location, time of day, season, weather, speed of location changes”).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use the concept of Calman’s object recognition may utilize time of day, season or weather to obtain Price’s corresponding image. The motivation for doing so would have been providing ability to perform object recognition based on various parameters.
Regarding claim 54, Price as modified by Lee, Butterfield and Calman with the same motivation from claim 29 discloses one or more of the following: lighting, weather, time of day and season (Calman, [0081], “For instance, the object recognition application 325 may utilize the user's location, time of day, season, weather, speed of location changes”).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139), as applied to claim 50, in further view of Aziz et al. (US 2014/0002643).
Regarding claim 55, though Price as modified by Lee and Butterfield teaches determine the familiarity score; Price as modified by Lee and Butterfield does not expressly disclose “the familiarity score is above a threshold”;
Aziz et al. (hereinafter Aziz) discloses a score is above a threshold (Aziz, [0016], “determine an amount of time spent capturing an image of an object and determine whether the amount of time exceeds a predetermined threshold”).
And Aziz discloses overlaying an image over at least a part of the real-world place if the score is determined to be greater than the threshold (Aziz, [0016], “In response to determining that the threshold is met, an augmented reality image may be presented on a display of the mobile computing device.  For example, an advertisement image, text, discount information, product nutrition information, and/or the like may be presented on the display”).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of Aziz’s determining that the threshold is met, an augmented reality image may be presented on a display in the augmented reality system, as taught by Price as modified by Lee, and Butterfield, as it could be used to achieve the predictable result of determine whether the familiarity score is above a threshold, and overlay the first image of the real-world place over at least a part of the real-world place if the familiarity score is determined to be greater than the threshold. The motivation for doing so would have been presenting an augmented reality image on a display in response to determining that the user attention criterion is met.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139), as applied to claim 50, in further view of Li et al. (US 2003/0187844).
Regarding claim 56, though Price as modified by Lee and Butterfield teaches determine the familiarity score based on the amount of user interaction with the first image and an amount of instances the user interacted with media associated with the first image; Price as modified by Lee, and Butterfield does not expressly disclose “assigning a weight”;
Li et al. (hereinafter Li) discloses “assigning a weight” (Li, [0042], “the final ranking score for each retrieved image 222 image is the weighted sum of the feature similarity measure (i.e., with respect to the search query) and semantic support for the image”).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use the concept of Li’s weight value to calculate Price as modified by Lee and Butterfield the .

Claims 62-63 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139) in view of Tengler et al. (US 2008/0046175).
Regarding claim 62, Price discloses a device for augmenting a real-world scene in view of a user (Price, col 1, 46-48, “This disclosure describes an architecture and techniques for providing augmented reality to one or more users in a real-world environment”), comprising:
a processor (Price, Fig. 3);
Price as modified by Lee and Butterfield does not expressly disclose “following directions or navigation instructions for a route being navigated”;
Tengler et al. (hereinafter Tengler) discloses directions or navigations instructions for a route to be navigated (Tengler, Fig. 5, Step S5, server sends travel route and point of interest data to vehicle).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to incorporate Tengler’s determine the point of interest data associated with the travel route in the augmented reality system, as taught by Price as modified by Lee and Butterfield, as it could be used to achieve the predictable result of allow the user to perceive the real-world scene through the device as the user follows the directions or navigation instructions for the route. The motivation for doing so would have been allowing satellite images of point of interests that exist along a travel route are selectively displayed in response to user's inputs.
The remaining limitations recite in claim 62are similar in scope to the functions recited in claim 50 and therefore are rejected under the same rationale.
Regarding claim 63, claim 63 recites function that is similar in scope to the function recited in claim 51 and therefore is rejected under the same rationale.
Regarding claim 68, claim 68 recites function that is similar in scope to the function recited in claim 57 and therefore is rejected under the same rationale.
Regarding claim 69, claim 69 recites function that is similar in scope to the function recited in claim 58 and therefore is rejected under the same rationale.

Claims 64 is rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139) in view of Tengler et al. (US 2008/0046175), as applied to claim 62 in further view of Apparao et al. (US 2005/0028104).
Regarding claim 64, claim 64 recites function that is similar in scope to the function recited in claim 52 and therefore is rejected under the same rationale.

Claims 65 are rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139) in view of Tengler et al. (US 2008/0046175), as applied to claim 62, in further view of Calman et al. (US 2012/0229647).
Regarding claim 65, claim 65 recites function that is similar in scope to the function recited in claim 54 and therefore is rejected under the same rationale.

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139) in view of Tengler et al. (US 2008/0046175), as applied to claim 62, in further view of Aziz et al. (US 2014/0002643).
Regarding claim 66, claim 66 recites function that is similar in scope to the function recited in claim 55 and therefore is rejected under the same rationale.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Price (8,743,145) in view of Lee et al. (US 2012/0135784) in view of Butterfield et al. (US 2006/0242139) in view of Tengler et al. (US 2008/0046175), as applied to claim 62, in further view of Li et al. (US 2003/0187844).
Regarding claim 67, claim 67 recites function that is similar in scope to the function recited in claim 56 and therefore is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KYLE ZHAI/Primary Examiner, Art Unit 2612